GRIFFIN, J.
William J. Sheeler, Jr. [“defendant”], appeals the denial of his Rule 3.800(a) motion seeking additional jail time credit.
In his motion, the defendant asserts that he was sentenced on May 2, 2007, and awarded credit for two days time served. The defendant claims that he was entitled to an additional sixty days jail time credit for time he served in county jail prior to the imposition of sentence. The defendant references the following dates of incarceration:
From 6/29/06 to 8/11/06 (43 days)
From 5/2/07 to 5/16/07 (14 days)
From 2/12/07 to 2/13/07 (2 days) awarded
The trial court, in a brief order, denied the defendant’s motion for jail time credit. This denial contains no explanation except a reference to the plea colloquy, which was attached. The plea hearing transcript attached is dated August 8, 2006. Page 5 of the plea transcript reflects that defendant was given a suspended thirty-six month sentence with probation in 2006. However, it is unclear how this transcript verifies the jail time credit calculation.
The State acknowledges that the trial court did not attach the defendant’s judgments and sentences and that due to the sparseness of the record, it is unable to discern if the defendant was awarded credit for all time served. The State tells us that defendant was arrested for violation of probation on February 13, 2007, and was resentenced on May 2, 2007, further compounding the jail time credit mystery.
We therefore reverse and remand to the trial court for an explanation and attachments verifying the amount of credit for time served.
REVERSED and REMANDED.
PLEUS and TORPY, JJ., concur.